Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (II) with the addition of combretastatin A-4 as the elected vascular disrupting agent (VDA), carcinoma as a specie of the tumor, and radiotherapy as a specie of adjunct therapy in the reply filed on 10/08/2021 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 has been considered by the examiner.

Claim Summary
Claim 1-19 are pending. Claims 1-13 are withdrawn. Claims 14-19 are examined in accordance to the elected species. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huaijun et al., Investigative Radiology: January 2009, volume 44, Issue 44 – Issue 1, p. 44-53. 
Huaijun et al. a method of treating rhabdomyosarcomas of 8 – 14 mm diameter comprising administering an effective amount of CA4P (combretastatin A4- phosphate) as a vascular targeting agent, see Abstract.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 are rejected under 35 U.S.C. 103 as being un-patentable over Huaijun et al., Investigative Radiology: January 2009, volume 44, Issue 44 – Issue 1, p. 44-53 in view of Ni et al. (US2011/0038795 A1).
Huaijun et al. a method of treating rhabdomyosarcomas of 8 – 14 mm diameter comprising administering an effective amount of CA4P (combretastatin A4- phosphate) as a 
Huaijun et al. does not teach CA4P is combined with or followed by an effective adjunct therapy in this case the elected iodine-131 labeled hypericin as a radio-therapeutic agent targeting necrosis tissue.
Ni et al. teaches a therapeutically labeled napthodianthrone or phenanthro[1,10,9,8-opqra]perylene-7,14-dione compound, which comprises a chemical element or an isotope that has an unstable nucleus and emits radiation during its decay to a stable form sufficient to destroy neighboring cells or tissues for use in a targeted radiotherapy to enhance curability of a warm-blooded animal that has been subjected to a necrosis-inducing antitumor therapy. A particular advantage of present invention is that viable rim resistant to a necrosis-inducing antitumor therapy such as vascular targeting agent (VTA) can be supplemented by one single or repeated doses of a therapeutically radiolabeled small molecule necrosis-avid chemical compound treatment to enhance the curability, see Abstract. Moreover, Ni et al. teaches the labeled napthodianthrone or phenanthro[1,10,9,8-opqra]perylene-7,14-dione compound is preferably iodine-131 labeled hypericin, see para [0024]. Moreover, Ni et al. teaches viable rim or tumor residuals resistant to the necrosis inducing antitumor therapy such as vascular targeting agent (VTA) can be complementarily treated by one or more intravenous doses of therapeutically radiolabeled necrosis-avid small molecules of the group of the 
It would have been prima facie obvious to one of ordinary skill in the art at the time was filed to use an iodine-131 labeled hypericin as a radio-therapeutic agent targeting necrosis tissue in combination with CA4P or after one day after the administration of CA4P rhabdomyosarcomas of 8 – 14 mm diameter. One would have been motivated by the fact that enhanced rim occurred in the periphery 48 hours after CA4P treatment alone as taught by Huaijun et al., which is remedied by the addition of an iodine-131 labeled hypericin as taught by 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JEAN P CORNET/             Primary Examiner, Art Unit 1628